DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brink et al (10,256,392 B1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Brink et al discloses a superconductor device, comprising: a substrate layer (Figure 3, reference 304B); a first superconductor layer composed of a first superconductor material (Figure 3, reference 108), on a first surface of the substrate layer (Figure 3, reference 304B; and a trapping material (Figure 3, reference 110) buried (column 7, lines 2-7) in the first superconductor layer (Figure 3, reference 110), wherein the trapping material is formulated to trap quasiparticles (Figure 3, reference 110).
Regarding claim 6, Brink et al discloses a method, comprising: depositing a first superconductor layer (Figure 3, reference 108) on a first surface of a substrate material (Figure 3, reference 304B); and burying a trapping material (Figure 3, reference 110) in the first superconductor layer (Figure 3, reference 108), wherein the trapping material is formulated to trap quasiparticles (Figure 3, reference 110).
Regarding claim 10, Brink et al discloses a method, comprising: providing a superconductor material (Figure 3, reference 108); providing a trapping material that is formulated to trap quasiparticles (Figure 3, reference 110); and combining, on a substrate material (Figure 3, reference 304B), the superconductor material (Figure 3, reference 108) with the trapping material (Figure 3, reference 110), wherein the trapping material (Figure 3, reference 110) is combined (column 6, lines 14-21) so as to be buried within the superconductor material (Figure 3, reference 108).
Regarding claim 17, Brink et al discloses wherein the trapping material is comprised of a metallic material (Figure 3, reference 110; column 7, lines 7-10).
Regarding claim 19, Brink et al discloses wherein a first surface of the buried trapping material (Figure 3, reference 110) is formed to be separated from a second surface of the substrate material (Figure 3, reference 304B; lower surface).
Regarding claim 20, Brink et al discloses wherein the second surface of the substrate material (Figure 3, reference 304B, lower surface) is in contact with the superconductor material (Figure 3, reference 108, stack)
Allowable Subject Matter
Claims 2-5, 7-9, 11-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor fairly suggest a superconductor device, comprising: wherein the trapping material is buried within the first superconductor layer at a distance away from a surface of the superconductor material which exceeds a depth to which a magnetic field penetrates the superconductor material of the first superconductor layer (claim 2) and further comprising a second superconductor layer on a second surface of the first superconductor layer opposite to the first surface of the substrate layer, wherein the second superconductor layer contacts the trapping material (claim 3) further incorporated into independent claims 1 and in the context of its recited apparatus and depending claims, a method, comprising: wherein the burying the trapping material comprises: depositing the trapping material in a recess formed in a second surface of the first superconductor layer opposite to the first surface of the substrate material; and depositing a second superconductor layer on the second surface of the first superconductor layer, wherein the depositing of the second superconductor layer covers the recess and embeds the trapping material in the combined first superconductor layer and the second superconductor layer (claim 7), further incorporated into independent claim 6 and in the context of its recited process, along with its depending claims, and a method, comprising: wherein the providing of the trapping material comprises discretely providing one or more pieces of the trapping material to facilitate the combining such that the trapping material is buried within the superconductor material (claim 11) and wherein the trapping material is combined so as to be buried within the superconductor material exceeding a depth to which a magnetic field penetrates the superconductor material (claim 18), further incorporated into independent claim 10 and in the context of its recited process, along with its depending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
May 19, 2022